DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
2.	Applicant’s amendments submitted on 5/18/22 have been received. Claims 1 and 9 have been amended. Claim 4 has been cancelled.
Claim Rejections - 35 USC § 112
3.	The rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, on claim 9 is withdrawn because the Applicant amended the claim.
Claim Rejections - 35 USC § 103
4.	The rejection under 35 U.S.C. 103 as being unpatentable over Hwang et al. (KR2010019605(A)) as cited in IDS dated 1/17/20 in view of Yoo et al. (US 2018/0145323) on claim(s) 1-6, 11, and 12 is/are withdrawn because the Applicant amended the claims.
Allowable Subject Matter
5.	Claims 1-3, and 5-12 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: the invention in independent claim 1 is directed to  a positive electrode material comprising: a first positive electrode active material represented by Formula 1; and a second positive electrode active material in a form of a single particle and represented by Formula 2, wherein an amount of lithium impurities on a surface of the second positive electrode active material is 0.14 wt % or less based on a total weight of the second positive electrode active material, and at least one of nickel (Ni), cobalt (Co), and manganese (Mn) included in the second positive electrode active material has a concentration gradient gradually changing from a center of the particle to a surface thereof: LiCo1-aM1 aO2  [Formula 1] LiNibCocMndM2 eO2  [Formula 2] wherein, in Formula 1, M1 comprises at least one selected from the group consisting of aluminum (Al), titanium (Ti), magnesium (Mg), and zirconium (Zr), and 0≤a≤0.2, and wherein, in Formula 2, M2 comprises at least one selected from the group consisting of Al, Ti, Mg, Zr, yttrium (Y), strontium (Sr), and boron (B), and 0<b≤0.6, 0<c≤0.35, 0<d≤0.35, and 0≤e≤0.1, wherein Mn included in the second positive electrode active material has a concentration gradient gradually deceasing from the center of the particle to the surface thereof.
	The prior art to Hwang et al. (KR20100109605(A)) discloses a positive electrode material comprising: a first positive electrode active material represented by Formula 1; and a second positive electrode active material in a form of a single particle and represented by Formula 2, wherein an amount of lithium impurities on a surface of the second positive electrode active material is 0.14 wt % or less based on a total weight of the second positive electrode active material, LiCo1-aM1 aO2  [Formula 1] LiNibCocMndM2 eO2  [Formula 2] wherein, in Formula 1, M1 comprises at least one selected from the group consisting of aluminum (Al), titanium (Ti), magnesium (Mg), and zirconium (Zr), and 0≤a≤0.2, and wherein, in Formula 2, M2 comprises at least one selected from the group consisting of Al, Ti, Mg, Zr, yttrium (Y), strontium (Sr), and boron (B), and 0<b≤0.6, 0<c≤0.35, 0<d≤0.35, and 0≤e≤0.1, but does not disclose, teach or render obvious at least one of nickel (Ni), cobalt (Co), and manganese (Mn) included in the second positive electrode active material has a concentration gradient gradually changing from a center of the particle to a surface thereof: wherein Mn included in the second positive electrode active material has a concentration gradient gradually deceasing from the center of the particle to the surface thereof.
	The prior art to Yoo et al. (US2018/0145323) teaches the first cathode active material particle includes a lithium metal oxide including a continuous concentration gradient in at least one region between a central portion and a surface portion and  may be represented by the following Chemical Formula 1, LixM1aM2bM3cOy, M1, M2 and M3 may each represent the first metal, the second metal and the third metal, and may be selected from Ni, Co, Mn, Na, Meg, Ca, Ti, V, Cr, Cu, 2n. Ge, Sr, Ag, Ba, Zr, Nb, Mo, Al, Ga or B,  0<x≤1.1, 2≤y≤ 2.02, 0<a<1, 0<b<1, 0<c<1, and 0<a + b + c≤1 but does not teach, disclose or render obvious the remainder of the limitations. 
7.	The following is an examiner’s statement of reasons for allowance: The reasons for allowance of claims 7-10 are substantially the same as provided in the Office Action mailed 2/18/22 and apply herein.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA H LYNCH/PRIMARY EXAMINER, ART UNIT 1724